Citation Nr: 1742344	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1987.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016 the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At his hearing the Veteran's representative requested that the record be left open for 60 days to allow submission of additional evidence in the form of private medical records.  Such evidence was not submitted.


FINDINGS OF FACT

1.  In a February 1988 decision, the RO denied service connection for bilateral knee disability; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The Veteran's bilateral knee disability did not have onset during active service and was not caused by active service

3.  A hearing loss disability did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

4.  Tinnitus did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

5.  The Veteran does not have a back disability related to his active service.  


CONCLUSIONS OF LAW

1.  The February 1988 RO decision that denied service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (1988).  

2.  The criteria for reopening a claim of entitlement to service connection for bilateral knee disability have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).

3.  The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for service connection for a back disability have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, during the Board hearing the Veteran stated that he would attempt to obtain and submit medical records from Eagle Family Medicine, which, her asserts, are pertinent to the knee condition on appeal.  A review of the claims file does not show that the Veteran or his representative have submitted additional evidence in the form of medical evidence related to the knee.  In addition, in correspondence dated in April 2011, the RO requested the Veteran's medical records from Eagle Family Medicine.  In correspondence dated in April 2008 from Eagle Family Medicine at Guilford College, it was determined that there were no records available for the Veteran.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

A VA examination was not provided, and not required, with regard to a back disability.  VA has no duty to provide examination in this regard because the competent and credible evidence does not show a relevant injury, disease, or event in service related to a back disability, or manifestation during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to back disability.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Reopening Bilateral Knee Claim

Prior to the filing of the current claim of entitlement to service connection for bilateral knee disability, the AOJ previously denied a claim of service connection for bilateral knee disability in February 1988.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (1988).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (1988).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (1988).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c) (West 2014). 

If the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with an SOC. 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 19.30 (2016).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105 (d)(1); 38 C.F.R. § 20.302 (b) (2016).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information.  38 C.F.R. § 20.200 (1988).  If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 19.32 (2014).  Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The AOJ first denied service connection for bilateral knee disability in a February 1988 decision because the Veteran did not have a current knee disability.  No relevant evidence was received within one year of that decision and the Veteran did not appeal the decision to the Board.  Thus, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.  

Relevant evidence submitted since the February 1988 decision includes a VA examination afforded in May 2012 with a September 2012 medical opinion and diagnosis for bilateral chondromalacia patella.  As this new evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bilateral knee is warranted.  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   

A.  Bilateral Knee Disability

During the Board hearing the Veteran testified that he was employed in construction post-service discharge and his duties included administrative tasks and manual tasks to include hammering, tearing lumber, and carrying material.  He stated that during manual tasks his knees did bother him clarifying that they were already bad prior to employment at his father's construction company and they stayed bad.

During Board hearing the Veteran testified that he received treatment for his knees in service and also received knee treatment within the first year following service discharge at Eagle Family Medicine in 1987 until approximately 2005.  Here, he reports that he was diagnosed with chondromalacia treated with heat, ice, over the counter medications, and a brace.  He explained that he was treated by two orthopedic practitioners who prescribed Vicodin for pain.  Thereafter he sought treatment at Lexington Family Physician and received treatment by three separate clinicians.

Additionally, a July 1987 VA examination report shows x-rays identified normal knees.   Examination of the knees was noted as stable with full range of motion, and no swelling.

As discussed in detail below, the Veteran has been diagnosed with bilateral chondromalacia patella satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether bilateral chondromalacia patella was incurred in service.  In this case, the Board finds that there is no competent evidence linking the Veteran's initial development or diagnosis of bilateral chondromalacia patella to active service.

Service treatment records dated in December 1986 show the Veteran reported with bilateral knee pain.  He was diagnosed with right knee chondromalacia patella.  He received a referral to physical therapy due to diagnosed "CMP".  The condition was not attributed to a specific injury.  X-ray study was within normal limits.  A September 1985 entrance examination and March 1987 separation examination documents that the Veteran received a normal clinical evaluation of his knees and denied having any knee trouble on the September 1985 and March 1987 Reports of Medical History.

Pertinent, post-service medical records include a private treatment record dated in September 2011 and x-rays dated in October 2011 from Dr. C.C., and the August 2012 VA knee examination with September 2012 medical opinion.  A September 2011 statement from Dr. C. states that the Veteran presented with complaints of bilateral knee pain.  He reported onset of pain was during the military with no specific injury.  Dr. C. diagnosed chondromalacia patellae.  There was no etiology opinion provided.  A subsequent October 2011 x-ray identified bilateral chondromalacia patellae with some degenerative changes.

The Veteran was afforded a VA examination in August 2012 to determine the etiology of bilateral knee problems.  The examination report notes the Veteran reported that his knee pain started in boot camp.  He also reported construction work post-service discharge.  Following interview and examination, the examiner diagnosed bilateral chondromalacia of the patella.  In one section of the report, the examiner checked a selection option indicating that the bilateral knee disability was incurred in or caused by service but in the actual opinion provided, the examiner stated that it was not.  Noting the inconsistency, the RO sent the case back for clarification.  

In a subsequent September 2012 medical opinion an examiner explained that although there were entries in the STRs for chondromalacia patella, there was no mention of a knee problem at separation from service or for more than 20 years after service.  The examiner stated that the Veteran currently has chondromalacia patella, with evidence of chronicity by x-rays, but the long gap in documentation of problems makes continuity unlikely.  The examiner explained that the episode during service appeared solved, due to lack of note of problems on the separation examination and that his current chondromalacia patella may be related to his post-service work in construction.  

The Veteran reported in his October 2013 substantive appeal and during the August 2016 Board hearing that the onset of ringing in his ears was from shooting a M-60.  He testified that he first noticed hearing problems in service while at Camp Lejeune, and while on the gun range or doing a maneuver.  He explained that hearing loss was gradual and he realized that he could not hear others speaking and would have to look at them in order to communicate.  The Veteran also stated that he did not report to medical for hearing problems or tinnitus because he was young and did not think anything about it. 

In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Post-service treatment records includes the May 2012 VA Hearing Loss Disability Benefits Questionnaire (DBQ).  This report shows that the Veteran has a current bilateral hearing loss disability as defi38 C.F.R. § 3.385.  This case turns on whether such disability had onset during or was caused by his active service.  The examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report notes the Veteran reported working "in and out" of construction sites for the past 25 years and also that he noticed symptoms of hearing loss and tinnitus 10 to 15 years ago.  The examiner opined that bilateral hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner's rationale was the Veteran's in service audiologic test results at service enlistment in September 1985 and after service separation in March 1987 showed the Veteran had normal hearing.  The examiner opined that the Veteran's hearing loss is less likely as not related to or caused by noise exposure in service as this is consistent with the Veteran's reports on current examination of hearing problems for the past 10 to 15 years, noting that he separated from service over 25 years ago, and also consistent with the service medical records showing normal hearing.

With respect to tinnitus, the examiner diagnosed tinnitus and opined that the Veteran's diagnosis of tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss and therefore concluded that tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure, which is consistent with the Veteran's reports of onset 10 to 15 years ago. 

Post-service private treatment records include a February 2011 private audiogram by Triad Allergy, Ear. Nose & Throat.  There is no associated nexus opinion.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing loss and tinnitus disabilities are not due to incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the May 2012 examination report regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities weighs against his claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's hearing loss and tinnitus disabilities were not related to noise induced hearing loss from military service.  The examiner concluded that the Veteran had normal hearing in service and on service discharge as documented by the in service audiologic test results and the Veteran also reported the onset of hearing loss and tinnitus 10 to 15 years ago, which is many years following service discharge.  The May 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For the following reasons, the Board finds that entitlement to service connection for bilateral knee disability, and bilateral hearing loss and tinnitus disabilities is not warranted.

The Board acknowledges the Veteran's reports that the onset of bilateral knee, bilateral hearing and tinnitus problems was during military service.  Specifically, that he injured his knees in boot camp as reported on examination and also that he was exposed to loud noises in service due to weapons fire.  He also reported since that time, he has continued to have knee pain, hearing problems, and ringing in the ears.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.

In assessing the Veteran's credibility regarding his symptoms of bilateral knee pain, hearing loss, and ringing in the ears, the Board looks to the consistency of his statements and clinical histories.  Here, the record shows the first evidence of diagnosis of a bilateral knee disability was on examination in August 2012.  The Board notes that that on VA examination in July 1987, approximately four months following service separation, x-ray of the knees were normal.  Concerning bilateral hearing loss and tinnitus, the first evidence of diagnosis consistent with VA regulation was on VA examination in May 2012.  These diagnoses are nearly 25 years following service discharge.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of knee pain, hearing loss, and ringing in the ears since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, the separation report of medical history.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions, but affords them only the most minimal of probative value.  The Board acknowledges the Veteran's contentions of when his symptoms arose.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 25 years ago of knee pain, ringing in ears, and problems hearing leads to current disability, is not a simple question subject to non-expert opinion evidence.  The Board finds the medical evidence of record more probative than the Veteran's general lay statements.  

Furthermore, to the extent that the Veteran contends that his current bilateral knee, bilateral hearing loss, and tinnitus disabilities are related to service, in contrast, during the March 1987 separation Report of Medical History at service discharge, the Veteran did not report any knee, hearing, or ear problems.  No clinical abnormality was found upon examination.  As discussed above, the Veteran contends that the onset of knee and hearing problems was in service.  During the Board hearing the Veteran also stated that he was employed in construction post-service discharge and his duties included administrative tasks and manual tasks to include hammering, tearing lumber, and carrying material.  He stated that during manual tasks his knees did bother him clarifying that they were already problematic prior to employment at his father's construction company and they stayed problematic.  In addition, during VA examination the Veteran reported having to quit his job of construction for over 25 years due to his knees.

In this regard, if the Veteran had been experiencing recurrent symptoms of knee and hearing problems during service, it would be reasonable to infer that he would have reported such symptoms during his reports of history, especially because he did report to medical for his knees in December 1986 but did not report having knee pain on separation in March 1987, only three months thereafter.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having any problems related to these conditions at service separation or for many years post-service separation, when he presently contends that he has experienced knee pain, and hearing problems since service weighs against any assertion that these symptoms began during service and continued after service.  

Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; a fact that lessens the value of the explanation as to not seeking medical treatment for hearing loss and tinnitus symptoms.  Specifically, service treatment records reflect the Veteran reported to medical and sought treatment for other conditions to include right hand pain and depression.  Thus it is reasonable to infer that had he experienced consistent knee pain, hearing loss, and ringing of the ears he would have reported it.  Especially considering he reported knee problems in service in December 1986 but did not report having knee problems or any diagnosis related to the knee during separation nearly three months later in March 1987.  Additionally, the Veteran received a normal clinical evaluation of the knees and the ears.  Thus, the September 2012 addendum opinion of the VA examiner that the Veteran's chondromalacia in service was episodic and resolved is probative evidence against the Veteran's claim.

The probative evidence of record indicates that the Veteran's bilateral knee, bilateral hearing and tinnitus disabilities are not related to incident in service.  Specifically, the Veteran's earliest indication of knee diagnosis, as shown by the medical evidence of record, was in August 2012, and for hearing loss and tinnitus in May 2012, which is approximately 25 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  

The Board finds the contemporaneous statements, from the March 1987 Report of Medical History at the time of service separation, indicating a lack of knee, hearing loss, and ear problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the of record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

Given the negative findings in service, the first clinical evidence of pertinent disability for bilateral knees, bilateral hearing, and tinnitus many years post service, the lack of competent, credible evidence of pertinent symptoms and no competent evidence linking current disability to service, a preponderance of the evidence is against the claims for service connection for bilateral knee, bilateral hearing loss, and tinnitus disabilities on a presumptive or direct basis, and they are, therefore, denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Back

The Veteran stated in his October 2013 substantive appeal that he injured his knees in service and they have hurt from that time to the present.  He also contends that he experiences back pain as a result of knee pain.  During the Board hearing the Veteran testified that his doctors advised that his back pain is related to his bilateral knee condition in that his knees impact the manner in which he stands.  He stated that he has arthritis in the lower back and the onset of symptoms was approximately 10 years ago in 2006 and he is not claiming entitlement to service connection on a direct basis.

The Veteran does not contend, and the evidence does not show that he developed a back disability in service.  His service treatment records are negative for a back disorder of any kind.  There is no post-service medical evidence associated with the claims file regarding a back disability.

The Veteran's statements all go to a connection between his bilateral knee disability and his back pain.  As service connection is not established for bilateral knee disability, his statements do not support a grant of service connection for a back disability thus the lay statements and testimony provided by the Veteran is not probative evidence favorable to this claim. 

For the reasons stated above, the Board finds that the preponderance of evidence is against a grant of service connection for a back disability.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The application to reopen a claim for entitlement to service connection for bilateral knee disability is granted.

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.
	
Entitlement to service connection for a back disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


